           Case 1:20-cv-09084-LGS Document 45 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/11/2021
---------------------------------------------------------------X
THE BROWNING SCHOOL,                                           :
                                                               :   20-CV-9084 (LGS) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
TATE HALLFORD, et al.,                                         :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to § 7 of the Settlement Agreement, dated April 29, 2021, entered into by

the parties in this action, and having reviewed the parties’ respective submissions, the

Court has determined the amount of reasonable attorneys’ fees and costs that Criston

Cicala shall pay to Tate Hallford. The Court finds that Cicala is fully responsible for the

fees and costs incurred by Hallford. That said, the express language of § 7 of the

Settlement Agreement provides for recovery of fees and expenses specifically in

connection with “this Action,” defined to be the instant action. The Court therefore will not

award attorneys’ fees and costs in connection with the state court action litigated by the

Chemtob firm. The rates sought for Hallford’s attorneys who worked on the instant action

are very reasonable, and Cicala has not argued otherwise. The Court has reviewed the

billing records submitted by the Borstein Turkel firm and finds that all charges were

reasonably incurred. Accordingly, the Court awards Hallford her reasonable attorneys’

fees and costs in the amount of $17,236.50, and no later than June 25, 2021, Cicala shall

pay to Hallford $17,236.50.

        This order resolves all pending issues before the Court.


                                                        1
         Case 1:20-cv-09084-LGS Document 45 Filed 06/11/21 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 11, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
